DETAILED ACTION
In response to communication filed on 13 October 2022, claims 1, 4-6, 13 and 16-17 are amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Claim Interpretation”, filed 13 October 2022, have been carefully considered and based on the claim amendments, the claim interpretation has been updated below. 

Applicant’s arguments, see “Claim Rejections under 35 U.S.C. §103”, filed 13 October 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below. 

Claim Interpretation
Claim 13 recites “using a processor” and “using said processor”. The claims do not recite functionality, but instead recites what the processors are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 20 recites “using an image sensor”. The claims do not recite functionality, but instead recites what the image sensors are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 10,853,311 B1, hereinafter “Hayes”) in view of Sinclair et al. (US 2008/0155175 A1, hereinafter “Sinclair”) further in view of Gould et al. (US 8,271,996 B1, hereinafter “Gould”).

Regarding claim 1, Hayes teaches
An apparatus comprising: (see Hayes, [col19 lines3-5] “The embodiments also relate to a device or an apparatus for performing these operations”).
a removable media interface circuit configured to (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) read and write files to a non-volatile storage medium; and (see Hayes, [col12 lines1-5] “Communication to and from the storage node 150, particularly for writing files into and reading files out of the non-volatile solid-state storage(s) 152, is via the network and the network interface controller 202”).
a processor configured to… (see Hayes, [col3 lines33-34] “The storage server may include a processor”) and manage file operations involving storing information… (see Hayes, [col12 lines32-39] “a request to write a file or read a file could be processed by the filesystem processing unit 230… the filesystem processing unit 230 instructs the appropriate non-volatile solid-state storage(s) 152 to store the file in the appropriate location, or read the file from the appropriate location”) on the non-volatile storage medium, (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”) wherein said processor comprises (see Hayes, [col3 lines33-34] “The storage server may include a processor”) a memory (see Hayes, [col4 lines48-49] “populated by a CPU 156, i.e., processor, a memory 154 coupled to the CPU 156”) embodying a file management layer comprising (see Hayes, [col12 lines5-10] “The storage node 150 has a filesystem processing unit 230, which has a pathname resolution unit 232. When a request to write a file or read a file arrives at the storage node 150… When a request to write a file or read a file arrives at the storage node 150 via the network interface controller 202, the filesystem processing unit 230 processes the request”; [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) multiple user space application program interfaces, (see Hayes, [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) said processor executes… (see Hayes, [col3 lines33-34] “The storage server may include a processor”) and said processor (see Hayes, [col3 lines33-34] “The storage server may include a processor”) manages said file operations utilizing said unit files to (see Hayes, [col12 lines32-34] “a request to write a file or read a file could be processed by the filesystem processing unit 230”).
Hayes does not explicitly teach generate encoded data, storing the encoded data; (i) a first user space application program interface to generate user space commands for creating, enlarging, and writing target files comprising one or more unit files in response to application program interface commands, (ii) a second user space application program interface to issue a user space command to reclaim said unit files from target files that are no longer needed, and (iii) a third user space application program interface to issue system calls to a system kernel in response to said user space commands received from said first user space application program interface and said second user space application program interface, minimize at least one of a number of file fragments and an amount of unused file space.
However, Sinclair discloses managing data files and also teaches
generate encoded data (see Sinclair, [0070] “A circuit 34 dedicated to encoding and decoding data passing through the controller may also be included”) perform transformation to generate the encoded data (see Sinclair, [0070] “A circuit 34 dedicated to encoding and decoding data passing through the controller may also be included. Such encoding includes compression and security encryption but most any type of data transformation may be performed”). 
to generate user space commands (see Sinclair, [0073] “the controller 11 controls the operation of the memory chip 15 to program data, read data, erase and attend to various housekeeping matters, each memory chip also contains some controlling circuitry that executes  commands from the controller 11 to perform such functions”) for creating, (see Sinclair, [0089] “An application program running on the host system creates each file as an ordered set of data and identifies it by a unique name or other reference”) enlarging, (see Sinclair, [0136] “wherein a certain portion of the data originally written in the manner shown in FIG. 13A is updated. A portion 195 of the data file is shown to be updated. Rather than rewriting the entire file with the update, an updated portion 197 of the file is appended to the data previously written”) and writing target files comprising one or more unit files… (see Sinclair, [0126] “When a new data file is to be programmed into the memory, the data are written into an unoccupied logical block beginning with the first location in the block and proceeding through the locations of the block sequentially in order. The data are programmed within the logical block in the order received from the host, regardless of the order of the offsets of that data within the file. Programming continues until all data of the file have been written”) to reclaim said unit files from target files that are no longer needed, and (see Sinclair, [0135] “The old file is then deleted by the host, and the system may respond by reclaiming the logical address space assigned to the old file is stored, the data of which are now obsolete”; [0198]-[0200] “in order to allow the block to be erased ( all its capacity designated as unallocated) to reclaim unused capacity in the block. A block can be selected for reclaim for either of two reasons…. 1. The block contains obsolete data as a result of a file having been deleted or updated; or… 2. The block is a partial block and contains unprogrammed capacity”; [0073] “the controller 11 controls the operation of the memory chip 15 to program data, read data, erase and attend to various housekeeping matters, each memory chip also contains some controlling circuitry that executes  commands from the controller 11 to perform such functions”).
perform memory management to minimize at least one of a number of file fragments (see Sinclair, [0025] “the memory system may restrict the number of memory cell blocks in which data of a file object is stored that also contain data of another file object. The fragmentation of file data can therefore be controlled”; [Abstract] “reduces the amount of fragmentation of file data within the physical memory blocks, thereby to maintain good memory performance”) and an amount of unused file space (see Sinclair, [0127] “When files are deleted, as indicated by a function 649, blocks 643 containing data of the file are converted to blocks 645 with reclaimable capacity. Unused storage capacity of the blocks 645 is reclaimed by a function 651, after copying data in a function 650 from reclaimable blocks to other blocks, that results in returning those blocks to the status of erased blocks 641 to which new data may be written”; [0207] “part of the block management includes reclaiming unused capacity in blocks for the storage of new data”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating encoded data, creating files, enlarging files, writing target files, reclaim unused space and minimizing fragments along with amount of unused file space as being disclosed and taught by Sinclair, in the system taught by Hayes to yield the predictable results of reading data more efficiently (see Sinclair, [0097] “In order to maintain enough physical memory space to store data over the entire logical address space 161, such data are periodically compacted or consolidated (garbage collected) in order to reclaim a block that is added to a pool of erased blocks. It is also desirable to maintain sectors of data within the metablocks in the same order as their logical addresses as much as practical, since this makes reading data in contiguous logical addresses more efficient”).
The proposed combination of Hayes and Sinclair does not explicitly teach (i) a first user space application program interface; in response to application program interface commands, (ii) a second user space application program interface to issue a user space command; (iii) a third user space application program interface to issue system calls to a system kernel in response to said user space commands received from said first user space application program interface and said second user space application program interface.
However, Gould discloses plurality of application programming interface and also teaches
(i) a first user space application program interface… (see Gould, [col2 lines17-20] “use a first application programming interface to… may use the first application programming interface to create”; [col11 lines48-49] “a code module may make a first API call on a data storage system”; [col101 lines30-31] “uses a first application programming interface to create”) in response to application program interface commands, (see Gould, [col58 lines 7-9] “The API of 3280 may be used by a client in connection with issuing a command request to a server”) (ii) a second user space application program interface (see Gould, [col2 lines22-24] “use a second application programming interface to perform… Each invocation of said second application programming interface”; [col51 lines56-57] “which may have subsequently made another second API call”; [col101 line36] “a second application programming interface to perform”) to issue a user space command (see Gould, [col24 lines44-49]  “API described herein, an API may be invoked in user space or kernel space having a same name and same defined interface. In user space, API code may package up the input parameters and other parameter information (e.g., necessary metadata for command and parameters)”) (iii) a third user space application program interface (see Gould, [col2 lines26-28] “may use a third programming interface to perform… each invocation of said third programming interface”; [col48 line24] “The code module 2402 may include a third call”; [col101 lines40-41] “uses a third programming interface to perform said retrieving, each invocation of said third programming interface”) to issue system calls to a system kernel (see Gould, [col13 lines38-48] “The API code effectively provides a "wrapper" or layer of code around the underlying operating system calls that may be made to implement functionality of the particular API feature and operation. The API thus insulates the code module 252 from the different operating system specific calls that may be made to implement the API functionality providing portability of the code module across different operating systems that may be used in different execution environments. Similarly, the code module 252 is insulated from the coding differences that may occur in order to implement the API functionality in user and kernel mode”) in response to said user space commands received (see Gould, [col24 lines44-49]  “API described herein, an API may be invoked in user space or kernel space having a same name and same defined interface. In user space, API code may package up the input parameters and other parameter information (e.g., necessary metadata for command and parameters)”) from said first user space application program interface and (see Gould, [col2 lines17-20] “use a first application programming interface to… may use the first application programming interface to create”; [col11 lines48-49] “a code module may make a first API call on a data storage system”; [col101 lines30-31] “uses a first application programming interface to create”) said second user space application program interface, (see Gould, [col2 lines22-24] “use a second application programming interface to perform… Each invocation of said second application programming interface”; [col51 lines56-57] “which may have subsequently made another second API call”; [col101 line36] “a second application programming interface to perform”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of first, second and third application program interface to issue user space command along with issue system calls to a system kernel as being disclosed and taught by Gould, in the system taught by the proposed combination of Hayes and Sinclair to yield the predictable results of improving response for customer needs (see Gould, [col7 lines50-53] “In at least some implementations the architecture allows developers to focus on the customer experience and quality, improved product scalability, reliability, and availability, innovation in response to customer need”).

Regarding claim 13, Hayes teaches
A method of managing a storage medium comprising: (see Hayes, [col1 lines42-44] “The method includes receiving at the storage cluster a command to write a file or read a file, the file having a filename”).
using a processor, (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
managing, using said processor, (see Hayes, [col3 lines33-34] “The storage server may include a processor”) file operations involving storing information… (see Hayes, [col12 lines32-39] “a request to write a file or read a file could be processed by the filesystem processing unit 230… the filesystem processing unit 230 instructs the appropriate non-volatile solid-state storage(s) 152 to store the file in the appropriate location, or read the file from the appropriate location”) on a non-volatile storage medium, (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”) wherein said processor comprises (see Hayes, [col3 lines33-34] “The storage server may include a processor”) a memory (see Hayes, [col4 lines48-49] “populated by a CPU 156, i.e., processor, a memory 154 coupled to the CPU 156”) embodying a file management layer comprising (see Hayes, [col12 lines5-10] “The storage node 150 has a filesystem processing unit 230, which has a pathname resolution unit 232. When a request to write a file or read a file arrives at the storage node 150… When a request to write a file or read a file arrives at the storage node 150 via the network interface controller 202, the filesystem processing unit 230 processes the request”; [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) multiple user space application program interfaces, (see Hayes, [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) said processor executes code (see Hayes, [col3 lines33-34] “The storage server may include a processor”) and said processor (see Hayes, [col3 lines33-34] “The storage server may include a processor”) manages said file operations utilizing said unit files to (see Hayes, [col12 lines32-34] “a request to write a file or read a file could be processed by the filesystem processing unit 230”). 
Hayes does not explicitly teach generating encoded data from a data stream; and, storing the encoded data; (i) a first user space application program interface to generate user space commands for creating, enlarging, and writing target files comprising one or more unit files in response to application program interface commands, (ii) a second user space application program interface to issue a user space command to reclaim said unit files from target files that are no longer needed, and (iii) a third user space application program interface to issue system calls to a system kernel in response to said user space commands received from said first user space application program interface and said second user space application program interface, minimize at least one of a number of file fragments and an amount of unused file space.
However, Sinclair discloses managing data files and also teaches
generating encoded data (see Sinclair, [0070] “A circuit 34 dedicated to encoding and decoding data passing through the controller may also be included”) from a data stream; and (see Sinclair, [0128] “Data from the file 181 are written as they are received streaming from the host”) perform transformation to generate the encoded data (see Sinclair, [0070] “A circuit 34 dedicated to encoding and decoding data passing through the controller may also be included. Such encoding includes compression and security encryption but most any type of data transformation may be performed”). 
to generate user space commands (see Sinclair, [0073] “the controller 11 controls the operation of the memory chip 15 to program data, read data, erase and attend to various housekeeping matters, each memory chip also contains some controlling circuitry that executes  commands from the controller 11 to perform such functions”) for creating, (see Sinclair, [0089] “An application program running on the host system creates each file as an ordered set of data and identifies it by a unique name or other reference”) enlarging, (see Sinclair, [0136] “wherein a certain portion of the data originally written in the manner shown in FIG. 13A is updated. A portion 195 of the data file is shown to be updated. Rather than rewriting the entire file with the update, an updated portion 197 of the file is appended to the data previously written”) and writing target files comprising one or more unit files… (see Sinclair, [0126] “When a new data file is to be programmed into the memory, the data are written into an unoccupied logical block beginning with the first location in the block and proceeding through the locations of the block sequentially in order. The data are programmed within the logical block in the order received from the host, regardless of the order of the offsets of that data within the file. Programming continues until all data of the file have been written”) to reclaim said unit files from target files that are no longer needed, and (see Sinclair, [0135] “The old file is then deleted by the host, and the system may respond by reclaiming the logical address space assigned to the old file is stored, the data of which are now obsolete”; [0198]-[0200] “in order to allow the block to be erased ( all its capacity designated as unallocated) to reclaim unused capacity in the block. A block can be selected for reclaim for either of two reasons…. 1. The block contains obsolete data as a result of a file having been deleted or updated; or… 2. The block is a partial block and contains unprogrammed capacity”; [0073] “the controller 11 controls the operation of the memory chip 15 to program data, read data, erase and attend to various housekeeping matters, each memory chip also contains some controlling circuitry that executes  commands from the controller 11 to perform such functions”).
perform memory management to minimize at least one of a number of file fragments (see Sinclair, [0025] “the memory system may restrict the number of memory cell blocks in which data of a file object is stored that also contain data of another file object. The fragmentation of file data can therefore be controlled”; [Abstract] “reduces the amount of fragmentation of file data within the physical memory blocks, thereby to maintain good memory performance”) and an amount of unused file space (see Sinclair, [0127] “When files are deleted, as indicated by a function 649, blocks 643 containing data of the file are converted to blocks 645 with reclaimable capacity. Unused storage capacity of the blocks 645 is reclaimed by a function 651, after copying data in a function 650 from reclaimable blocks to other blocks, that results in returning those blocks to the status of erased blocks 641 to which new data may be written”; [0207] “part of the block management includes reclaiming unused capacity in blocks for the storage of new data”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating encoded data, creating files, enlarging files, writing target files, reclaim unused space, minimizing fragments along with amount of unused file space, overwrite and resize files as being disclosed and taught by Sinclair, in the system taught by Hayes to yield the predictable results of reading data more efficiently (see Sinclair, [0097] “In order to maintain enough physical memory space to store data over the entire logical address space 161, such data are periodically compacted or consolidated (garbage collected) in order to reclaim a block that is added to a pool of erased blocks. It is also desirable to maintain sectors of data within the metablocks in the same order as their logical addresses as much as practical, since this makes reading data in contiguous logical addresses more efficient”).
The proposed combination of Hayes and Sinclair does not explicitly teach (i) a first user space application program interface; in response to application program interface commands, (ii) a second user space application program interface to issue a user space command; (iii) a third user space application program interface to issue system calls to a system kernel in response to said user space commands received from said first user space application program interface and said second user space application program interface.
However, Gould discloses plurality of application programming interface and also teaches
(i) a first user space application program interface… (see Gould, [col2 lines17-20] “use a first application programming interface to… may use the first application programming interface to create”; [col11 lines48-49] “a code module may make a first API call on a data storage system”; [col101 lines30-31] “uses a first application programming interface to create”) in response to application program interface commands, (see Gould, [col58 lines 7-9] “The API of 3280 may be used by a client in connection with issuing a command request to a server”) (ii) a second user space application program interface (see Gould, [col2 lines22-24] “use a second application programming interface to perform… Each invocation of said second application programming interface”; [col51 lines56-57] “which may have subsequently made another second API call”; [col101 line36] “a second application programming interface to perform”) to issue a user space command (see Gould, [col24 lines44-49]  “API described herein, an API may be invoked in user space or kernel space having a same name and same defined interface. In user space, API code may package up the input parameters and other parameter information (e.g., necessary metadata for command and parameters)”) (iii) a third user space application program interface (see Gould, [col2 lines26-28] “may use a third programming interface to perform… each invocation of said third programming interface”; [col48 line24] “The code module 2402 may include a third call”; [col101 lines40-41] “uses a third programming interface to perform said retrieving, each invocation of said third programming interface”) to issue system calls to a system kernel (see Gould, [col13 lines38-48] “The API code effectively provides a "wrapper" or layer of code around the underlying operating system calls that may be made to implement functionality of the particular API feature and operation. The API thus insulates the code module 252 from the different operating system specific calls that may be made to implement the API functionality providing portability of the code module across different operating systems that may be used in different execution environments. Similarly, the code module 252 is insulated from the coding differences that may occur in order to implement the API functionality in user and kernel mode”) in response to said user space commands received (see Gould, [col24 lines44-49]  “API described herein, an API may be invoked in user space or kernel space having a same name and same defined interface. In user space, API code may package up the input parameters and other parameter information (e.g., necessary metadata for command and parameters)”) from said first user space application program interface and (see Gould, [col2 lines17-20] “use a first application programming interface to… may use the first application programming interface to create”; [col11 lines48-49] “a code module may make a first API call on a data storage system”; [col101 lines30-31] “uses a first application programming interface to create”) said second user space application program interface, (see Gould, [col2 lines22-24] “use a second application programming interface to perform… Each invocation of said second application programming interface”; [col51 lines56-57] “which may have subsequently made another second API call”; [col101 line36] “a second application programming interface to perform”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of first, second and third application program interface to issue user space command along with issue system calls to a system kernel and predetermined size of data as being disclosed and taught by Gould, in the system taught by the proposed combination of Hayes and Sinclair to yield the predictable results of improving response for customer needs (see Gould, [col7 lines50-53] “In at least some implementations the architecture allows developers to focus on the customer experience and quality, improved product scalability, reliability, and availability, innovation in response to customer need”).

Regarding claim 4, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said file management layer implements (see Hayes, [col12 lines5-10] “The storage node 150 has a filesystem processing unit 230, which has a pathname resolution unit 232. When a request to write a file or read a file arrives at the storage node 150… When a request to write a file or read a file arrives at the storage node 150 via the network interface controller 202, the filesystem processing unit 230 processes the request”; [col11 lines55-58] “issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) an application level space management scheme (see Hayes, [col16 lines19-25] “integration of the filesystem with reporting systems for audits is achieved through use of the reserved filenames 238… this could be integrated with audit-style applications”) to create, (see Hayes, [col15 line53] “an application creates a file") remove, (see Hayes, [col13 lines33-34] “deletes the file with the reserved filename”) overwrite, (see Sinclair, [0095] “Data stored at specific host logical addresses are frequently overwritten by new data as the original stored data”) and resize target files utilizing said one or more unit files (see Sinclair, [0096] “The sizes of blocks and metablocks utilized in commercial memory systems are increasing in order to efficiently use the area of the integrated circuit memory chip”) having a predetermined size (see Gould, [col68 lines20-29] “Element 3904 indicates the chunk or partition created by the client, such as for a shared memory file, including slots for command data… The command data blocks may vary in size or may be of a fixed size”) in order to avoid fragmentation of the target files (see Sinclair, [0025] “the memory system may restrict the number of memory cell blocks in which data of a file object is stored that also contain data of another file object. The fragmentation of file data can therefore be controlled”; [Abstract] “reduces the amount of fragmentation of file data within the physical memory blocks, thereby to maintain good memory performance”). The motivation for the proposed combination is maintained. 
Claim 16 incorporates substantively all the limitations of claim 4 in a method form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said application level space management scheme (see Hayes, [col16 lines19-25] “integration of the filesystem with reporting systems for audits is achieved through use of the reserved filenames 238… this could be integrated with audit-style applications”) executes said user space application program interfaces (see Hayes, [col11 lines52-58] “a user or an administrator may desire to have a storage system… perform another administrative action. In typical systems, the user or administrator would issue a request to perform the administrative action through a command path, such as a command line interpreter, an application programming interface (API) or a graphical user interface (GUI)”) to allocate (see Sinclair, [0109] “Data files generated by a host are allocated to logical block addresses in a logical address space of the storage device”) and reclaim space (see Sinclair, [0135] “The old file is then deleted by the host, and the system may respond by reclaiming the logical address space assigned to the old file is stored, the data of which are now obsolete”; [0198]-[0200] “in order to allow the block to be erased ( all its capacity designated as unallocated) to reclaim unused capacity in the block. A block can be selected for reclaim for either of two reasons…. 1. The block contains obsolete data as a result of a file having been deleted or updated; or… 2. The block is a partial block and contains unprogrammed capacity”; [0073] “the controller 11 controls the operation of the memory chip 15 to program data, read data, erase and attend to various housekeeping matters, each memory chip also contains some controlling circuitry that executes  commands from the controller 11 to perform such functions”) in said non-volatile storage medium in units of said unit files (see Hayes, [col12 lines1-5] “Communication to and from the storage node 150, particularly for writing files into and reading files out of the non-volatile solid-state storage(s) 152, is via the network and the network interface controller 202”). The motivation for the proposed combination is maintained. 
Claim 17 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Sinclair and Gould in view of Swasdee (US 2007/0186041 A1, hereinafter “Swasdee”).

Regarding claim 2, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said non-volatile storage medium stores (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”; [col12 lines32-39] “a request to write a file or read a file could be processed by the filesystem processing unit 230… the filesystem processing unit 230 instructs the appropriate non-volatile solid-state storage(s) 152 to store the file in the appropriate location, or read the file from the appropriate location”) said encoded data (see Sinclair, [0070] “A circuit 34 dedicated to encoding and decoding data passing through the controller may also be included. Such encoding includes compression and security encryption but most any type of data transformation may be performed”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach storage medium stores utilizing at least one of a virtual file allocation table (VFAT) file system and an extended file allocation table (exFAT) file system.
However, Swasdee discloses managing storage devices and teaches 
file utilizing at least one of a virtual file allocation table (vFAT) file system (see Swasdee, [0019] “file formats include… Virtual FAT (VFAT)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of file formats and SD card as being disclosed and taught by Swasdee, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of saving transaction time based on the file allocation tables (see Swasdee, [0030] “If so, the local file allocation table is not updated and a acknowledge packet is returned to the host device that indicates that the updated sector has been written. Because the acknowledgement packet is sent without having to wait for the updated sector to be written, the corresponding transaction time is saved”). 
Claim 14 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said non-volatile storage medium (see Hayes, [col12 lines41-43] “The storage node 150 could apply data striping across multiple non-volatile solid-state storages 152 when storing the file”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach storage medium comprises a secure digital media (SD) card.
However, Swasdee discloses managing storage devices and teaches 
comprises a secure digital media (SD) card (see Swasdee, [0035] “memory module 40 can include an internal memory solid state memory, a removable memory such as a memory card in a format such as CompactFlash, SmartMedia, Memory Stick, Secure Digital (SD) card”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of file formats and SD card as being disclosed and taught by Swasdee, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of effectively saving different types of files in memory (see Swasdee, [0035] “memory module 40 can include an internal memory solid state memory, a removable memory such as a memory card in a format such as CompactFlash, SmartMedia, Memory Stick, Secure Digital (SD) card… can store data such as text files, presentation files, user profile information for access to varies computer services (e.g., Internet access, email, etc.), digital audio files… and/or any other type of information that may be stored in a digital format”). 
Claim 15 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale.

Claims 6-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Sinclair and Gould in view of Lau et al. (US 2016/0212496 A1, hereinafter “Lau”).

Regarding claim 6, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said processor is configured to (see Hayes, [col3 lines33-34] “The storage server may include a processor”) generate said encoded data (see Sinclair, [0070] “A circuit 34 dedicated to encoding and decoding data passing through the controller may also be included”). 
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach encode said data as an MPEG-4 compliant file. 
However, Lau discloses scaling of video delivery and teaches
encode data as an MPEG-4 compliant file (see Lau, [0018] “video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).
Claim 18 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said processor is configured to (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach encode video data as an MPEG-4 compliant video file. 
However, Lau discloses scaling of video delivery and teaches
encode video data as an MPEG-4 compliant video file (see Lau, [0018] “video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).
Claim 19 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach a digital recorder product. 
However, Lau discloses scaling of video delivery and teaches
a digital recorder product (see Lau, [0023] “an ability to easily support digital video recorder (DVR) seek functionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding video data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).

Regarding claim 9, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach a digital video recorder product. 
However, Lau discloses scaling of video delivery and teaches
a digital video recorder product (see Lau, [0023] “an ability to easily support digital video recorder (DVR) seek functionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding video data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).

Regarding claim 10, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach a dash camera product. 
However, Lau discloses scaling of video delivery and teaches
a dash camera product (see Lau, [0025] “Thus, chunked HTTP video protocols like… MPEG Dynamic Adaptive Streaming over HTTP (DASH) have become dominant… which have become relegated to special use cases such as real-time streams and camera encoding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of encoding video data as being disclosed and taught by Lau, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of efficiently transmitting the video over the Internet (see Lau, [0018] “In general, video is digitized and encoded with a codec such as H.264. The encoded video is then packaged into a container format, such as, for example, MPEG-4 (MP4) or Apple® QuickTime Movie (MOY). Finally, a wire protocol is used to transmit the video over the Internet”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Sinclair and Gould in view of Chen (US 10,165,182 B1, hereinafter “Chen”).

Regarding claim 11, the proposed combination of Hayes, Sinclair and Gould teaches
wherein said removable media interface circuit (see Hayes, [col4 lines40-43] “Upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”) and said processor are part of (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach a digital camera system on chip (SoC) product. 
However, Chen discloses imaging systems and also teaches
a digital camera system on chip (SoC) product (see Chen, [col6 lines37-38] “The control system 110 may include one or more electronic circuitries, such as a system on chip (SOC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of processing image information as being disclosed and taught by Chen, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of efficiently integrating all components and functions of the control system into a single chip that makes the imaging system portable and electronically durable as a mobile device (see Chen, [col7 lines52-57] “the control system 240 is a system on chip (SOC); that is, an integrated circuit (IC) integrates all components and functions of the control system 240 into a single chip, which makes the present panoramic imaging system 210 portable and electronically durable as a mobile device”).

Regarding claim 12, the proposed combination of Hayes, Sinclair and Gould teaches
to said processor (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Sinclair and Gould does not explicitly teach further comprising an image sensor configured to generate video data and communicate the video data. 
However, Chen discloses imaging systems and also teaches
further comprising an image sensor configured to generate video data and communicate the video data (see Chen, [col8 lines21-33] “the cameras 222 to capture raw image data, tagging and storing raw data and sensor signals… processing raw video data and position sensor signals… subsequently generate adjusted and stabilized panoramic videos… communicating generated stabilized panoramas to be stored or presented on an external device or service 280, 282, 284 and 286”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of processing image information as being disclosed and taught by Chen, in the system taught by the proposed combination of Hayes, Sinclair and Gould to yield the predictable results of efficiently customizing panoramic images or videos based on end user’s needs (see Chen, [col8 lines2-7] “Exemplary customer-designed software programs to be used with the present panoramic imaging system include but are not limited to software that further processes panoramic images or videos according to an end user's needs, such as 3D modeling, object tracking, and virtual reality programs.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Sinclair, Gould and Lau in view of Chen.

Regarding claim 20, the proposed combination of Hayes, Sinclair, Gould and Lau teaches
to said processor (see Hayes, [col3 lines33-34] “The storage server may include a processor”).
The proposed combination of Hayes, Sinclair, Gould and Lau does not explicitly teach further comprising generating said video data using an image sensor; and communicating said video data. 
However, Chen discloses imaging systems and also teaches
further comprising: generating said video data using an image sensor; and  communicating said video data (see Chen, [col8 lines21-33] “the cameras 222 to capture raw image data, tagging and storing raw data and sensor signals… processing raw video data and position sensor signals… subsequently generate adjusted and stabilized panoramic videos… communicating generated stabilized panoramas to be stored or presented on an external device or service 280, 282, 284 and 286”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of processing image information as being disclosed and taught by Chen, in the system taught by the proposed combination of Hayes, Sinclair, Gould and Lau to yield the predictable results of efficiently customizing panoramic images or videos based on end user’s needs (see Chen, [col8 lines2-7] “Exemplary customer-designed software programs to be used with the present panoramic imaging system include but are not limited to software that further processes panoramic images or videos according to an end user's needs, such as 3D modeling, object tracking, and virtual reality programs”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156